UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

DEC 18 2001

Honorable Charles F. Bass
House of Representatives
Washington, D.C. 20515-2901
Dear Representative Bass:
This letter is in response to your inquiry, on behalf of your constituent,
contacted
you with questions regarding the funding formulas under
sections 611 (Assistance to States) and 619 (Preschool Grants) of Part B of the
Individuals with Disabilities Education Act (IDEA). i
s
concerned that the
formulas do not take into consideration growth in the number of children provided a free
appropriate public education by the S c h o o l
District.
points out that funding for the Preschool
rant program is based on their December 1,
1996 child count and funding for the Assistance to States program is based on their
December 1, 1998 child count. As a result, awards under both programs do not increase
proportionately as the number of preschool and school-aged students with disabilities
served in the S c h o o l
District increases.
inquires if it
would be possible to use updated child counts to calculate award amounts to
School District.
Before we respond to q u e s t i o n s
, it is important to note that in the third
paragraph of her April 10, 2001 letter to you, she refers to "federal Part C money for
preschoolers". Funds under Part C of IDEA are provided to States to maintain and
implement an early intervention program for infants and toddlers with disabilities. We
assume t h a t
referring to funds provided under section 619 of Part B of
IDEA to assist States in providing special education and related services to preschool
children with disabilities.
The IDEA Arnendrnents of 1997 (IDEA 97) made significant changes in how funds
under both the Assistance to States and Preschool Grants program are distributed to
States and local educational agencies (LEAs) in order to address the overidentification of
children with disabilities. Prior to the enactment of IDEA 97, the formula for distributing
funds to States and LEAs was based on a count of the number of children with disabilities
receiving special education and related services on December 1 of the previous fiscal
year. The new formula is based on the amount of program funds received in a prior year
(the base year), population, and poverty. The new formula for distributing Assistance to
States funds to LEAs went into effect with funds that became available on July 1,2000,

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational e x c e l l e n c e throughout the Nation.

Page 2 - Honorable Charles F. Bass

and the new forrnula for distributing Preschool Grant funds to LEAs ,,vent into effect with
funds that becarne available on July 1, 1998.
Under the Assistance to States program, each LEA receives a base allocation consisting
of the amount of section 611 funds that the LEA would have received in Federal fiscal
year (FFY) 1999 if the State educational agency (SEA) had distributed 75% of its funds
to LEAs. 20 U.S.C. 91411 (g)(2)(B)(i). The amount the LEA would have received in
FFY 1999 is based on the number of children with disabilities receiving special education
as of December 1, 1998, or at the State's discretion, the last Friday in October 1998.
Under the Preschool Grant program, each LEA receives a base allocation consisting of
the amount of section 619 funds the LEA would have received in FFY 1997 if the SEA
had distributed 75% of its funds to LEAs. 20 U.S.C. 1419(g)(1)(A). The amount the
LEA would have received in FFY 1997 is based on the number of children ages three
through 5 with disabilities receiving special education as of December 1, 1996. The
regulations for both programs specify the limited circumstances when adjustments may
be made to base payments such as if a new LEA is created or if one or more LEAs are
combined. 34 CFR 9300.712(b)(2) and 34 CFR 9301.31(b). Unless one of these
circumstances occurs, the base payment remains the same. Under both programs, 85% of
any remaining funds are distributed based on the relative numbers of children enrolled in
public and private elementary and secondary schools within the agency's jurisdiction. 20
U.S.C. 9 ยง 1411 (g)(2)(B)(ii)(I) and 1419(g)( 1)(B)(i). Fifteen percent of any remaining
funds are distributed based on the relative numbers of children living in poverty, as
determined by the SEA. 20 U.S.C. 99141 (g)(2)(B)(ii)(II) and 1419(g)(1)(B)(ii).
As you know, because the new formula is based on the statute, it cannot be changed
through regulations. We understand c o n c e r n
that previous child counts do
not reflect the current numbers of children with disabilities being served by her school
district. As the appropriations for sections 611 and 619 increase, a larger portion of
section 611 and section 619 funds will be distributed based on population and poverty,
rather than the base payment which is calculated based on a prior year's child count.
Finally, the State is permitted to retain certain amounts of its Assistance to States and
Preschool Grant funds for administration and other State-level activities. 20 U.S.C.
{}91411 (f)(1) and 1419(d). The State may choose to distribute funds it has set aside for
other State-level activities to LEAs for direct services or other allowable activities
specified at 20 U.S.C. 91411(0(3) and 1419(f'). The State may use these funds directly or
distribute them to LEAs on a cornpetitive, targeted, or formula basis. 34 CFR
9300.370(c). This is a way in which an SEA may provide additional funds to LEAs
experiencing the difficulties described in
letter.

Page 3 - Honorable Charles F. Bass

The information in this letter should be of assistance 1o w i t h
regard to her
inquiry about the funding formulas for the Assistance to States and Preschool Grant
programs in the IDEA. Please contact my staff member Ms. Nancy Treusch at (202)
205-9097 if you need further assistance with this issue.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
cc: Dr. Mary J. Ford, State Director of Special Education
Mrs. Ruth Littlefield, 619 Coordinator

